Exhibit 12 TELEPHONE AND DATA SYSTEMS, INC. RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED DIVIDENDS Nine Months Ended September 30, (Dollars in thousands) EARNINGS: Income before income taxes $ 249,282 $ 347,519 Add (deduct): Equity in earnings of unconsolidated entities (73,796) (64,031) Distributions from unconsolidated entities 45,558 52,385 Amortization of capitalized interest 1,220 849 Income attributable to noncontrolling interests in subsidiaries that do not have fixed charges (18,072) (17,316) 204,192 319,406 Add fixed charges: Consolidated interest expense (1) 68,100 94,184 Interest portion (1/3) of consolidated rent expense 42,541 39,134 $ 314,833 $ 452,724 FIXED CHARGES: Consolidated interest expense (1) $ 68,100 $ 94,184 Capitalized interest 15,242 9,733 Interest portion (1/3) of consolidated rent expense 42,541 39,134 $ 125,883 $ 143,051 RATIO OF EARNINGS TO FIXED CHARGES 2.50 3.16 Tax-effected preferred dividends $ 57 $ 50 Fixed charges 125,883 143,051 Fixed charges and preferred dividends $ 125,940 $ 143,101 RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED DIVIDENDS 2.50 3.16 Interest expense on income tax contingencies is not included in fixed charges.
